tcmemo_2004_9 united_states tax_court john g goettee jr and marian goettee petitioners v commissioner of internal revenue respondent docket no filed date ps filed a motion for reconsideration and an amended motion for reconsideration of our opinion in goettee v commissioner tcmemo_2003_43 held ps’ amended motion for reconsideration is denied matthew j mccann for petitioners william j gregg for respondent this opinion supplements our previously filed opinion in goettee v commissioner tcmemo_2003_43 supplemental memorandum findings_of_fact and opinion chabot judge this matter is before us on petitioners’ amended motion under rule for reconsideration of our opinion reported as goettee v commissioner tcmemo_2003_43 hereinafter sometimes referred to as goettee i in goettee i we made findings_of_fact which we adopt for purposes of this supplemental opinion for clarity however we begin with a brief recital of the facts pertinent to this supplemental opinion findings_of_fact during date petitioners acquired a limited_partnership_interest in the thompson equipment associates partnership hereinafter sometimes referred to as tea petitioners claimed flowthrough losses from tea on their tax returns for and petitioners carried back credits losses from to and on date respondent sent to petitioners a notice_of_deficiency in which respondent made adjustments on account of unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure petitioners filed a motion for reconsideration on date on date pursuant to the court’s order they filed their amended motion for reconsideration tea items and determined deficiencies and additions to tax for and on date petitioners filed a petition with this court seeking a redetermination of their tax_liabilities for and petitioners’ case was assigned to a group of cases collectively referred to as the barrister books project hereinafter sometimes referred to as barrister andrew m winkler hereinafter sometimes referred to as winkler served as lead counsel for the commissioner in the barrister cases sometime around the commissioner extended a uniform settlement offer to any barrister investor the commissioner withdrew the offer on or about date in the spring of the commissioner renewed the earlier settlement offer the task of processing the settlement of the barrister cases fell to winkler and elmer craig hereinafter sometimes referred to as craig an appeals officer in respondent’s louisville kentucky office hereinafter sometimes referred to as the louisville office winkler and craig generally processed the barrister cases--including petitioners’ case--in taxpayer alphabetical order in the spring of the commissioner’s appeals_office in cincinnati ohio hereinafter sometimes referred to as the cincinnati office learned of the barrister case settlements that winkler and craig were processing at that time the cincinnati office appeals officers’ caseloads were about half of their normal caseloads the chief of the cincinnati office the associate chief paul r becker hereinafter sometimes referred to as becker and appeals officer fran rowland hereinafter sometimes referred to as rowland went to the louisville office to discuss with winkler and craig the possibility of the cincinnati office’s processing some of the barrister case settlements by the end of the meeting it was decided that the cincinnati office would take some of the barrister cases winkler remained responsible for executing tax_court decision documents on behalf of the commissioner in barrister cases the cincinnati office picked up the cases from the louisville office in june of the number of cases transferred to the cincinnati office coupled with their complexity created the need for craig to conduct an all-day training session about how to process the settlement of the cases the need for a training session to become able to settle a case was not typical about july of about cases including petitioners’ case were assigned to rowland appeals officers in the cincinnati office managed multiple priorities while they processed the settlement of the barrister cases cases nearing the end of the limitations_period and tax_court cases calendared for trial in cincinnati and columbus ohio were given a higher priority than the barrister cases rowland typically did all of the service_center claim cases-- these too were given a higher priority than the barrister cases although rowland’s caseload was about half her normal caseload in the spring of her caseload returned to normal about the same time the barrister cases were assigned to her because of the increase in her workload rowland did not send any settlement letters to any barrister taxpayers until about september of the settlement letters stated the terms of the settlement offer asked the recipients to submit to rowland copies of their canceled checks within days so that she could verify the recipients’ actual cash investment in the partnership and stated that upon receipt of the verification information rowland would send to the barrister taxpayer computations which showed the tax effects of the settlement offer to that taxpayer if a taxpayer accepted the settlement offer and returned the signed decision document then rowland prepared and submitted to becker an appeals transmittal and case memorandum for his approval if becker approved then he signed the appeals transmittal and case memorandum and transmitted the settlement documents to winkler winkler then reviewed the format and contents of the decision documents signed them and forwarded them to the court for entry of decision it ordinarily took winkler less than hour to review and sign an average decision document that did not have any problems however winkler gave priority to working on cases calendared for trial by the court on date rowland sent to petitioners a settlement letter on date petitioners’ verification information was sent to rowland on date rowland mailed the settlement documents to petitioners petitioners signed the decision document on date and mailed it to rowland on date the decision document stated in pertinent part it is further stipulated that effective upon entry of this decision by the court the petitioners waive the restriction contained in sec_6213 prohibiting assessment and collection of the deficiencies in income_tax and additions to tax plus statutory interest until the decision of the tax_court has become final on date rowland prepared signed and sent to becker an appeals transmittal and case memorandum which outlined the terms of the settlement of petitioners’ case on date becker signed and approved the appeals transmittal and case memorandum becker then delivered petitioners’ proposed decision document to the records office of the cincinnati office which had days to send the proposed decision document to winkler winkler signed petitioners’ decision document on date and then forwarded it to the court for entry of decision on date the court entered decision in petitioners’ case opinion petitioners urge us to grant their amended motion for reconsideration of our opinion in goettee i in order to correct what they contend are the following errors goettee i failed to address respondent’s error in computing the amount of interest due from petitioners the commissioner’s appeals_office ignored or confused specific time periods september through date and september through date for which interest should have been abated respondent abused respondent’s discretion by failing to abate interest that accrued from date through date respondent’s delay in assessing the liabilities warrants additional abatement periods and the court should give full effect to respondent’s concession that interest should be abated for date respondent contends that petitioners have not presented evidence of unusual circumstances or substantial error that would warrant the granting of a motion for reconsideration respondent argues that respondent did not err in computing the amount of interest due but rather underabated interest for the conceded abatement periods petitioners’ request for additional time periods is a departure from petitioners’ briefs the record supports respondent’s prioritization decisions the alleged delay in assessing the liabilities does not warrant additional periods of abatement and the court’s conclusion that interest should not be abated for date is correct respondent concludes that petitioners’ amended motion for reconsideration should be denied we agree with respondent’s conclusion reconsideration under rule permits the court to correct manifest errors of fact or law and allows a party to introduce newly discovered evidence that could not have been introduced in a prior proceeding even if the moving party had exercised due diligence see 110_tc_440 see also 237_f2d_277 7th cir affg tcmemo_1955_127 the granting of a motion for reconsideration rests within the discretion of the court and we generally deny such a motion unless unusual circumstances or substantial error is shown see 95_tc_467 affd without published opinion sub nom stell v commissioner 999_f2d_544 9th cir 94_tc_570 87_tc_164 reconsideration is not the appropriate forum for rehashing previously rejected arguments or offering new legal theories to reach the result desired by the moving party see estate of quick v commissioner t c pincite 67_tc_643 in the instant case petitioners have not presented such newly discovered evidence and have not shown such unusual circumstances or substantial error we discuss seriatim petitioners’ requests erroneous calculations respondent acknowledged and we found that respondent overassessed interest in at least the amounts of dollar_figure for and dollar_figure for we directed the parties in note of the opinion pursuant to the parties’ stipulation to correct these errors and any other calculation errors by recalculating the amounts of interest for each year in issue accordingly this issue is already dealt with and properly dealt with in goettee i and will not be reconsidered sept through date sept through date petitioners did not ask us to consider at trial or on brief the specific time periods set forth in their motion that were allegedly confused or ignored by the commissioner’s appeals_office during which errors or delays occurred that warrant abatement of interest instead petitioners asked the court on answering brief to order an abatement for additional unspecified time periods in goettee i we declined to do so we do not now entertain petitioners’ more detailed request as we stated supra reconsideration is not the appropriate forum for offering new legal theories or rehashing previously rejected arguments to reach the desired result date through date we specifically dealt with this time period in goettee i and concluded that respondent’s prioritizations in the settings in which they occurred did not constitute ministerial acts and so petitioners were not entitled to any relief petitioners direct our attention to jacobs v commissioner tcmemo_2000_123 in contrast to jacobs the record in the instant case includes substantial evidence as to what happened when and why as to this time period petitioners have not presented anything evidence caselaw or other warranting reconsideration of our goettee i rejection of this contentions sec_6601 petitioners raise on this motion for the first time sec_6601 as a basis for arguing that additional time periods should be abated because of respondent’s delay in assessing the liabilities unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for proceedings commenced at the time the petition in the instant case was filed petitioners contend that under sec_6601 interest should have stopped accruing on date days after they transmitted to rowland the executed decision document which included a waiver of restrictions on assessment pursuant to sec_6213 they argue that any suggestion that respondent has the right to decide when to file stipulated decision documents is a tortured interpretation of sec_6601 respondent maintains that all of respondent’s interest computations comport with sec_6601 and that interest properly stopped accruing on date days after the decision document was entered by the court the language of the parties’ agreed-upon waiver itself resolves this issue see also eg 90_tc_498 where we focused on the text of the document in that case a statute itself rather than general rules in order to determine the document’s effect the parties stipulated as follows effective upon entry of this decision by the court the petitioners waive the restriction contained in sec_6213 prohibiting assessment and collection of the deficiencies in income_tax and additions to tax plus statutory interest until the decision of the tax_court has become final thus the parties’ waiver directed that it was to become effective on the entry of decision which was date the 30-day period began on that date date petitioners ask us to give full effect to respondent’s concession that interest should be abated for date we explained in goettee i at note that we do not give effect to that day because the record clearly and indisputably shows that on that day winkler moved the process along indeed the parties have so stipulated we shall not now revisit this issue accordingly petitioners’ amended motion for reconsideration will be denied to take account of the foregoing an appropriate order will be issued we agree with petitioners that respondent cannot simply place decision documents to the side and file them with the court when respondent sees fit in goettee i respondent conceded that an abatement of interest for the period from date through date should be allowed to petitioners in the unusual circumstances of this case moreover we concluded that interest should be abated for the period from jan through date ie up until the period of respondent’s concession accordingly any injustice that might have resulted from the stipulation was ameliorated by respondent’s concession and our conclusion we explained in goettee i our reasons for not ordering abatement for the remaining days during this period jan through date
